Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1-4 and 6-10 are currently pending and presented for examination on the merits. 
	Claim 2 is amended.  	
Claims 5 and 11 are canceled. 
Restriction/Election
	Applicant traverses restriction requirement.
	Applicant elects:
Immunotherapy targeting β-catenin/E-cadherin complexes.
Breast cancer 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 and 7-10 are rejected because claim 1, line 4,  recites “..PTN, a fragment thereof,..”, The metes-and-bounds of the claims are not clear because it is unclear which fragments would be biologically active against PTN.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 further comprises "..diagnosing said cancer..", line 2, while claim 1 comprises a method of treating cancer without .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deuel et al (US 20040014162 A1) .
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Deuel et al teaches the modulation of pleiotrophin (PTN) to reduce PTN activity and inhibit tumor cell growth [0022]. Deuel et al further teaches administering an effective amount of PTN antibodies to and interfering with its signaling [0055]. Deuel et al further teaches inhibiting PTN in a mammal [0026]. Deuel et al further teaches PTN increases the phosphorylation of tyrosine of β-catenin and decreases interaction of β-catenin/E-cadherin [0021]. Deuel et al further teaches a method of screening for agents, that inhibit PTN binding and reducing β-catenin  phosphorylation, by screening chemical libraries with assays [0022]. Deuel et al further teaches modulating the RPTP β/ζ pathway via inhibition of PTN [0012 & 0015]. Deuel et al further teaches administering an effective amount of a compound inhibit tumor growth [0054]. Deuel et al further teaches treating breast cancer tumor cells [0054]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Deuel et al (Pleiotrophin Remodels Tumor Microenvironment and Stimulates Angiogenesis, Principles of Tissue Engineering, 4th, 2014), and further in view of Meng et al (Pleiotrophin signals increased tyrosine phosphorylation of beta catenin through inactivation of the intrinsic catalytic activity of the receptor RPTP beta/zeta, PNAS, vol 97, no. 6, 2000) and Palka-Hamblin et al (Identification of beta catenin as a target of the intracellular tyrosine kinase PTK6, Journal of Cell Science, 123, pgs. 236-245, 2010).
Deuel et al teaches the treatment of cancer by an inhibitor of PTN [3rd Paragraph].  Deuel et al further teaches the treatment of malignant breast cancer by inhibitor of PTN is introduced [3rd Paragraph].  Deuel et al further teaches the sharp increase of cytosolic phosphorylated β-catenin in PTN-stimulated cells by RPTPβ/ζ  [4th Paragraph]. Deuel et al further teaches PTN is highly expressed in many human breast cancers [4th Paragraph]. 
Deuel et al does not specifically teach the inhibition of PTN using an antibody. However, this deficiency is made up in the teachings of Meng et al.
Meng et al teaches the inhibition of PTN using antibodies [Results, pg. 2604]. Meng et al further teaches the reversing of malignant phenotype of human breast cancer cells [Right column, pg. 2603]. Meng et al further teaches PTN inactivation of RPTP β/ζ to increase levels of tyrosine phosphorylation of β-catenin [Left column, pg. 2603]. Meng et al further teaches the association of β-catenin with E-cadherin is inversely related to tyrosine phosphorylation levels of β-catenin [Right column, pg. 2607]. Meng et al further teaches human cancer cells constitutively express PTN [Right column, pg. 2608]. Meng et al further teaches PTN signals tyrosine phosphorylation of β-catenin [Right column, pg. 2607]. Meng et al further teaches 
Deuel et al and Meng et al do not specifically teach tyrosine 333 of β-catenin being phosphorylated. However, this deficiency is made up in the teachings of Palka-Hamblin et al.
Palka-Hamblin et al teaches the phosphorylation of β-catenin occurs at residue Tyr333 in [Summary, pg. 236]. 
One of ordinary skill in the art, before the effective filing date, would have been motivated to apply Deuel’s method of treating breast cancer comprising the inhibition of PTN reversing the sharp increase seen in with PTN that is highly expressed in human breast cancers and to inhibit PTN by administering an antibody against PTN as taught by Meng. Furthermore, it would have been obvious to expect the increase in phosphorylated β-catenin is due to the dissociation of β-catenin from E-cadherin once phosphorylated. Furthermore, it would have been obvious to administer increase amount of medicament if there is substantially dissociated β-catenin/E-cadherin complex meaning β-catenin is phosphorylated. Furthermore, to know that tyrosine 333 is phosphorylated according to Palka-Hamblin. Furthermore, to know to select a medicament on the basis of substantially increasing the association of the β-catenin/E-cadherin complex in a cell, or substantially decrease the phosphorylation of β-catenin. Furthermore, once a medicament is found to substantially increase β-catenin/E-cadherin complex to administer an effective amount of the medicament. It would have been prima facie obvious to combine Deuel, Meng, and Palka-Hamblin methods of treating cancer by inhibiting PTN using an antibody and knowing if the treatment is effective by if there is a decrease in the phosphorylation of β-catenin or increase in β-catenin/E-cadherin complexes.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/            Examiner, Art Unit 1642       

/MARK HALVORSON/            Primary Examiner, Art Unit 1642